Citation Nr: 0113839	
Decision Date: 05/17/01    Archive Date: 05/23/01

DOCKET NO.  98-15 849A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.

2.  Entitlement to service connection for Crohn's disease 
with partial bowel and colon removal, claimed as due to 
exposure to herbicide.

3.  Entitlement to service connection for body sores, cysts 
and boils, claimed as due to exposure to herbicide.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


REMAND

The veteran had active duty from April 1973 to November 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The veteran's representative has presented argument that the 
case must be remanded to the RO for compliance with the VCAA.  
He contends that the VCAA requires that the veteran be 
afforded a disability evaluation examination.  He also 
asserts that the RO is required to obtain additional medical 
records, including records pertaining to treatment at a 
medical care provided at the Huron Valley Correctional 
Facility in Ypsilanti, Michigan.  There are also indications 
in the claims file that the veteran may have received 
treatment at the VA medical Center in Allen Park.

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  It is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  Therefore, for these reasons, a 
remand is required.  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  The RO 
should address the representative's 
contentions regarding the additional 
evidentiary development alleged to be 
required by the Act. In particular, the RO 
should request the following medical 
records: 

a)  The RO should contact the VA Medical 
Center in Allen Park, Michigan, and 
request that they provide copies of all 
pertinent treatment records for the 
veteran.  Of particular importance are any 
medical records pertaining to surgical 
removal of boils and cysts.  If the search 
for these records has negative results, 
documentation from this facility to that 
effect should be associated with the 
claims file.

b)  After securing any necessary 
authorizations, the RO should contact the 
Huron Valley Facility in Ypsilanti, 
Michigan, and request that they provide 
copies of any medical records pertaining 
to treatment provided to the veteran at 
that facility's mental health program.  If 
the RO is unfamiliar with this facility, 
it should contact the veteran and request 
that he provide the full name and address 
of this facility.  If the search for these 
records has negative results, 
documentation from this facility to that 
effect should be associated with the 
claims file.

c)  The RO should also initiate a second 
request to the Duane L. Waters Hospital, 
Charles E. Egeler Facility, Michigan 
Department of Corrections, 3857 Cooper 
Street, Jackson, MI 49201, for copies of 
medical records pertaining to treatment 
provided to the veteran at that facility.  
The Board notes that the RO previously 
requested such records in a letter dated 
in October 1997.  In a response received 
from this facility dated in October 1997, 
it was noted that any such request needed 
to be accompanied by a waiver set forth on 
that facility's Authorization Form, that 
the Authorization Form needed to be signed 
and dated by the veteran within the 
previous six months, and that the 
authorization needed to specify HIV, ARC, 
AIDS, and other communicable diseases.  
The RO then re-sent the request with the 
appropriate waiver, but to date it does 
not appear that this facility has 
responded.  The RO should therefore send a 
second request, ensuring that the 
particular authorization requirements of 
this facility have been complied with in 
preparing the request.  If the search for 
these records has negative results, 
documentation from this facility to that 
effect should be associated with the 
claims file.

d)  Finally, the veteran has also 
indicated that he was treated for one year 
at the mental health ward at the Wayne 
County Jail.  After obtaining any 
necessary authorizations, the RO should 
contact this facility and request that 
they provide copies of any medical records 
pertaining to treatment provided to the 
veteran at that facility's mental health 
ward.  Once again, if the RO is unfamiliar 
with this facility, it should contact the 
veteran and request that he provide the 
full name and address of this facility.  
If the search for these records has 
negative results, documentation from this 
facility to that effect should be 
associated with the claims file.

2.  Thereafter, the RO should readjudicate 
the veteran's claims.  If any benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




		
	WARREN W. RICE, JR. 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





